Citation Nr: 1442879	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  05-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include heel spurs and arthritis.
 
2.  Entitlement to service connection for a left knee disorder, to include consideration as being secondary to a bilateral foot condition.
 
3.  Entitlement to service connection for an upper back condition, to include consideration as being secondary to a bilateral foot condition.
 
4.  Entitlement to service connection for a bilateral ankle condition, to include consideration as being secondary to a bilateral foot condition.
 
5.  Whether new and material evidence has been presented to reopen a claim for service connection for a low back condition. 

6.  Whether new and material evidence has been presented to reopen a claim for service connection for a right foot neuroma.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to March 1959 and from January 1962 to April 1964.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The only issue at that time was entitlement to service connection for a bilateral foot disorder, to include heel spurs and arthritis.  The Board issued a decision in December 2007 which denied service connection for the bilateral foot disorder. 

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  The Court granted that motion in an order issued in November 2008.

Thereafter, in January 2009, the Veteran and his attorney raised claims for service connection for a right foot neuroma, left knee disorder, low back condition, upper back condition, and a bilateral ankle condition, to include consideration as being secondary to a bilateral foot condition.  In a decision of August 2009, the RO denied those claims.  The claims for neuroma of the right foot and a low back disorder were denied on the basis that no new and material evidence had been presented to reopen those previously denied claims.  The Veteran subsequently perfected appeals of those issues.

These claims were previously before the Board in September 2012 and remanded for additional development.  That development having been completed, this case is once again before the Board.

A review of the Veteran's Virtual VA electronic claims file revealed a copy of a July 2014 VA Foot examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's bilateral foot disorder to include heel spurs and arthritis was not shown for many years after service and was not caused by or related to the Veteran's time in service.

2.  The Veteran's left knee disorder did not manifest during, or as a result of, active military service and there are no service-connected disabilities to form the basis for secondary service connection.

3.  The Veteran's upper back condition did not manifest during, or as a result of, active military service and there are no service-connected disabilities to form the basis for secondary service connection.

4.  The Veteran's bilateral ankle condition did not manifest during, or as a result of, active military service and there are no service-connected disabilities to form the basis for secondary service connection.

5.  A rating decision in August 2004 denied service connection for a low back condition; the Veteran was notified of the denial on August 3, 2004, but did not perfect an appeal or submit material evidence within the appeal period.
 
6.  Evidence received since August 2004 is cumulative or redundant of the evidence previously of record in the claim for service connection for a low back condition.

7.  A rating decision in August 2001 held that new and material evidence had not been submitted to reopen a claim for service connection for a right foot neuroma the Veteran did not perfect an appeal or submit material evidence within the appeal period.
 
8.  Evidence received since the August 2001 decision is cumulative or redundant of the evidence previously of record in the claim for service connection for a right foot neuroma.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral foot disorder to include heel spurs and arthritis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.310 (2013).

3.  The criteria for establishing service connection for an upper back condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.310 (2013).

4.  The criteria for establishing service connection for a bilateral ankle condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.310 (2013).
5.  The criteria to reopen a previously-denied claim of service connection for a low back condition are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria to reopen a previously-denied claim of service connection for a right foot neuroma are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in May 2004, February 2009, April 2009, and July 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection for a low back condition and a right foot neuroma had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service medical records and post service private medical records and examination reports. 

As discussed above, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the veteran. As such, there is no indication that there is any prejudice to the veteran by the order of the events in this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Also, the Board finds that there has been substantial compliance with the directives of the September 2012 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

Legal Criteria

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  The Veteran's current diagnosis of bilateral heel spurs with arthritis is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, are for application in this case.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to an element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).




Background

Bilateral Foot Disorder

Initially, the Board notes that the records received from the National Personnel Records Center (NPRC) are fire damaged and the envelope states only essential handling is suggested.  The Board further notes, however, that the Veteran's available records appear to be associated with the claims file.  Thus, while the copies of some of the veteran's records reflect damage around the edges of the documents, the claims file reflects no evidence that any of the veteran's seminal records were destroyed in the NPRC fire of the 1970s.  Accordingly, the Board acknowledges the veteran's contentions that there could be additional service treatment records which are not provided in the claims file.  However, the Board observes that the available service treatment records confirm that the Veteran did have bilateral foot stress fractures while in service. 

The Board notes that the Veteran's service treatment records indicate he suffered from bilateral stress fractures during November 1958.  Additionally, the Veteran's service treatment records indicate that during September 1958, the Veteran complained of painful heels with pain and tenderness on palpation of the oscalci medial and lateral in superior aspect.  X-rays were negative for any abnormality.  A service treatment record dated October 1958 indicated that the pain was less severe; however, x-rays showed sclerotic areas in both heels; and the diagnosis was bilateral stress fractures.  A periodic service physical examination report dated in March 1962 indicates that the Veteran's feet were normal. Although records from this period of service are not available, the Veteran did have active duty for over two years from 1962 to 1964. 

The Veteran submitted four private medical opinions which he believes provide a nexus between his current bilateral foot disorder and his stress fractures while in service.  An opinion from Dr. K states that the Veteran suffers from post-traumatic arthritis as a result of a stress fracture he received in the military in 1958.  An opinion from Dr. F states that the Veteran suffers from post-traumatic arthritis from a stress fracture of the foot which he sustained in the military in 1958.  These opinions offer no bases or evidence for a connection between alleged arthritis in 2003 and bilateral stress fractures sustained 45 years prior. 

The two other medical opinions submitted by the veteran do not offer a nexus between the Veteran's current bilateral foot disorder and his bilateral stress fractures while in service.  The opinion from Dr. S states that the Veteran has had chronic feet and ankle problems as far back as his time in the military.  The medical opinion from Dr. C only offers that the Veteran had recently complained of severe foot pain due to a heel spur.

Two VA examiners came to conclusions directly contrary to the unsupported statements of the private medical examiners.  Namely, X-ray evidence fails to indicate the Veteran has arthritis.  Additionally, the VA examiners do not find a nexus between the Veteran's current bilateral foot disability and his stress fractures incurred while in service. 

In a VA examination report dated October 2004 concerning the Veteran's feet, the Veteran reported that he had right foot pain which sometimes got so bad he fell down; he had pain in his foot the entire time after service but did not seek treatment until 1995; and he had a painful neuroma on his right foot which was diagnosed in the mid 1990's.  The examiner reported that X-rays revealed small plantar calcaneal spurs.  Otherwise, the X-rays were within normal limits.  The examiner therefore found no evidence of arthritis.  The examiner diagnosed plantar calcaneal spurs and onychomycosis bilaterally (a fungal infection).  The VA examiner went on to report that the Veteran's record was available and reviewed.  The examiner describes evidence contained in the file reporting that the veteran was diagnosed with stress fractures while in service in 1958.  The examiner went on to state that there was no indication of injury to the Veteran's right foot and that it was therefore less likely than not that the Veteran's current bilateral foot condition was related to any service-related injuries. 

The Veteran was afforded an additional VA examination on his joints in October 2004.  The examiner adequately recounts the pertinent in-service medical history in the Veteran's claims file; that he had stress fractures in both heels in 1958.  The Veteran told the examiner that he had problems with standing or walking for long periods of time since that time; even though he was a pharmacist until retirement at the age of 65.  The Veteran complained only of right heel pain with walking or standing for long periods of time.  An x-ray revealed minimal spurring of the medial mallelus with subcentimetric ossific density adjacent to the right lateral malledus.  The examiner does not indicate a finding of arthritis from X-ray evidence.  The examiner diagnosed the Veteran with minimal degenerative changes in the right ankle by X-ray with normal physical examination bilaterally.  The examiner states that the Veteran's ankle condition was not caused by or did not result from his in-service stress fractures.

The Veteran was afforded an additional VA examination for his feet in July 2014.  At this examination it was noted that the Veteran was diagnosed with bilateral heel spurs with a finding of arthritis shown by X-ray.  The examiner noted that the Veteran had been diagnosed and treated for bilateral stress fractures in military service.  However, the examiner opined that it was less likely than not that the Veteran's current bilateral heel spurs with arthritis were related to the in-service diagnoses of bilateral stress fractures.  In support, the examiner provided that the Veteran's current conditions were related to the natural aging process and biomechanical issues.  There was no indication that the injuries suffered in service continued or developed into the current conditions.  Rather it is noted that the stress fractures were separate from the currently diagnosed heel spurs and arthritis.  Additionally, the examiner found that the Veteran's back disorder causes the manifestation of symptoms seen in the Veteran's feet.

Left Knee Disorder

The Veteran contends that his left knee disorder developed as result of his bilateral foot condition.

Service treatment records were absent for any discussion of any left knee disabilities.

Private treatment records show that the Veteran has been diagnosed and treated for  left knee meniscal tear and chondromalacia.  However, there has been no discussion establishing a relationship of this condition to the Veteran's military service.

Upper Back Condition

The Veteran contends that his upper back condition developed as result of his bilateral foot condition.

Service treatment records were absent for any discussion of any upper back disabilities.

Private treatment records show that the Veteran has been diagnosed and treated for  a cervical spine disorder.  However, there has been no discussion establishing a relationship of this condition to the Veteran's military service.

Bilateral Ankle Condition

The Veteran contends that his bilateral ankle condition developed as result of his bilateral foot condition.

Service treatment records were absent for any discussion of any ankle disabilities.

Private treatment records show that the Veteran has been diagnosed and treated for  bilateral ankle pain.  However, there has been no discussion establishing a relationship of this condition to the Veteran's military service.

Low Back Condition

The Veteran contends that his low back condition developed as result of his bilateral foot condition.

Service treatment records were absent for any discussion of any low back disabilities.

Private treatment records show that the Veteran has been diagnosed and treated for  a low back condition.  However, there has been no discussion establishing a relationship of this condition to the Veteran's military service.

Right Foot Neuroma

The Veteran contends that his right foot neuroma developed as result of his bilateral foot condition.

Service treatment records were absent for any discussion of a neuroma in service.

Private treatment records show that the Veteran has been diagnosed and treated for  right foot neuroma.  However, there has been no discussion establishing a relationship of this condition to the Veteran's military service.

Analysis

Bilateral Foot Disorder

As will be discussed in detail below, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder, to include bilateral heel spurs and arthritis, so the appeal must be denied.

The medical evidence of record shows that the Veteran has a current diagnosis of bilateral heel spurs with arthritis.  The Veteran's service treatment records also show that he was diagnosed with and treated for bilateral stress fractures of the heels in military service.  Thus, the issue turns upon a finding of nexus between the two.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

There are four private medical opinions in the claims file as well as three recent opinions from VA examiners.  The medical opinions consist of letters submitted by Dr. F, Dr. S, Dr. K, and Dr. C as well as reports from the VA examiners.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinions of the VA examiners to be more probative, as they had an opportunity to review the Veteran's claims file and provided a thorough analysis of the Veteran's condition for their opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history). 

The two other medical opinions submitted by the Veteran do not offer a nexus between the veteran's current bilateral foot disorder and his bilateral stress fractures while in service.  The opinion from Dr. S states that the veteran has had chronic feet and ankle problems as far back as his time in the military.  The medical opinion from Dr. C only offers that the Veteran had recently complained of severe foot pain due to a heel spur.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).

Additionally, the most recent VA examination opinion in July 2014 specifically discussed the Veteran's current bilateral heel spurs with arthritis in light of the bilateral stress fractures suffered in service and related findings from the service treatment records.  In so doing, the examiner found that the conditions in service were not related to the current conditions, as the heel spurs and arthritis were the result of biomechanical changes and the natural aging process, unrelated to trauma.  Because the examiner performed objective testing on the Veteran, conducted an interview, and reviewed the relevant medical records, to include service treatment records, as well as provided a thorough rationale with an alternate etiology discussion, his opinion is provided high probative value, and more so than the private opinions that did not provide detailed supporting rationales.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's contentions that his bilateral foot disability is related to service.  The Board observes, however, that while the Veteran is competent to describe symptoms of his foot disability in service and at present, such question falls outside the realm of common knowledge of a lay person as it involves a complex question extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In regard to the issue of continuity of symptomology, the Veteran's condition has been associated with arthritis and would be subject to consideration in accordance with Walker, 708 F.3d at 1331.  However, the Board finds that such analysis is rendered moot due to the absence of the establishment of a chronic disability from an event or injury in service, as both the Veteran and the medical record have established that his current bilateral heel spurs with arthritis had its onset in the early 2000s.  As such, no further discussion will follow.

In summary, there is no evidence of the Veteran's bilateral foot disability for many years following service, and the preponderance of the competent evidence is against a finding that his current bilateral foot disability is related to service.  Thus, the claim for service connection must be denied. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.




Left Knee Disorder

The Veteran does not contend and the evidence does not suggest that his current diagnoses of a left knee disorder, as diagnosed in private treatment records, arose in or, is related to service.  Rather, the Veteran contends that service connection for a left knee disorder is warranted as secondary to his bilateral foot disorder.  However, as discussed above, the Board has found that the Veteran is not entitled to service connection for a bilateral foot disorder.  Thus, there is no service-connected disability to form the basis for secondary service connection for a left knee disorder.  Accordingly, service connection for a left knee disorder is not warranted on a secondary basis. 

As the preponderance of the evidence is against a finding of service connection for a left knee disorder on a direct and secondary basis the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 54-56.

Upper Back Condition

The Veteran does not contend and the evidence does not suggest that his current diagnoses of an upper back condition, as diagnosed in private treatment records, arose in or, is related to service.  Rather, the Veteran contends that service connection for an upper back condition is warranted as secondary to his bilateral foot disorder.  However, as discussed above, the Board has found that the Veteran is not entitled to service connection for a bilateral foot disorder.  Thus, there is no service-connected disability to form the basis for secondary service connection for an upper back condition.  Accordingly, service connection for an upper back condition is not warranted on a secondary basis. 

As the preponderance of the evidence is against a finding of service connection for an upper back condition on a direct and secondary basis the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 54-56.

Bilateral Ankle Condition

The Veteran does not contend and the evidence does not suggest that his current diagnoses of a bilateral ankle condition, as diagnosed in private treatment records, arose in or, is related to service.  Rather, the Veteran contends that service connection for a bilateral ankle condition is warranted as secondary to his bilateral foot disorder.  However, as discussed above, the Board has found that the Veteran is not entitled to service connection for a bilateral foot disorder.  Thus, there is no service-connected disability to form the basis for secondary service connection for a bilateral ankle condition.  Accordingly, service connection for a bilateral ankle condition is not warranted on a secondary basis. 

As the preponderance of the evidence is against a finding of service connection for a bilateral ankle condition on a direct and secondary basis the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 54-56.

Low Back Condition

A rating decision in August 2004 denied service connection for a low back condition.  The Veteran did not file a notice of disagreement and did not perfect his appeal of this decision within the applicable time period.  No additional evidence was submitted within one year of the notification of the decision.  The August 2004 rating decision is now final.  38 C.F.R. § 20.302. 

The August 2004 rating decision specifically denied service connection for a low back condition because the Veteran's service treatment records were absent for any showing of such a condition and there was no indication in the Veteran's post-service medical records that any current back condition were related to military service.

The evidence of record at the time of the August 2004 rating decision consisted of the following: (1) service treatment records; (2) private treatment records dated to November 2003; and (3) lay statements from the Veteran regarding the onset of his condition. 

Evidence received since the August 2004 rating decision includes VA outpatient treatment records dated 2004 to 2005 as well as private treatment records dated in 2008.  Apart from detailing that the Veteran has continued to suffer from a back condition, no further discussion of a relationship to military service has been shown.

The new evidence received since August 2004 is not "material" evidence.  The evidence is cumulative and redundant of what has previously been submitted.  The Veteran's VA outpatient treatment records private treatment records, though not previously considered by the RO, merely show the Veteran's allegations that he suffers from a current low back condition.  This is no different than the Veteran's original presentation of evidence made in support of his 2003 claim.  The Board finds that, as such, no new and material evidence has been presented.  Accordingly, reopening of the claim for service connection for a low back condition is not warranted.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Foot Neuroma

A rating decision in August 2001 held that new and material evidence had not been submitted to reopen a claim for service connection for a right foot neuroma.  The Veteran did not submit a notice of disagreement and did not perfect his appeal of this decision within the applicable time period.   No additional evidence was submitted within one year of the notification of the decision.  The August 2001 rating decision is now final.  38 C.F.R. § 20.302.

The Veteran did not attempt a claim to reopen again until January 2009, resulting in the present appeal.  Although it is noted that the Veteran filed a claim for a bilateral foot condition in August 2003 and the RO initially adjudicated that claim as a reopened claim for the right foot neuroma in an August 2004 rating decision, the Veteran later clarified that he did not intend to file a claim to reopen and only wanted to file a new claim for the bilateral foot condition.  As such, that claim was retrospectively redesignated as a new claim for a bilateral foot condition when it was adjudicated by the Board in December 2007. 

In any event, the claims file shows that the last final decision of record with regard to the issue of a right foot neuroma was the August 2001 decision and the most recent attempt to reopen is the source of the current appeal.

The August 2001 rating decision confirmed the denial of service connection for a right foot neuroma because the Veteran's service treatment records were absent for any showing of such a condition and a November 1997 VA examiner's opinion found that the Veteran had a possible right foot neuroma, but did not relate it to military service.

The evidence of record at the time of the August 2001 rating decision consisted of the following: (1) service treatment records; (2) private treatment records showing the diagnosis of a right foot neuroma; (3) a November 1997 VA examination; and (4) lay statements from the Veteran regarding the onset of his condition 

Evidence received since the August 2001 rating decision includes VA outpatient treatment records dated in 2004 and 2005, additional private treatment records showing complaints of right foot pain, and VA foot examinations in October 2004 and July 2014.

The new evidence received since August 2001 is not "material" evidence.  The evidence is cumulative and redundant of what has previously been submitted.  The Veteran's additional treatment records, though not previously considered by the RO, merely show that the Veteran has been treated for right foot pain without a discussion of relationship to military service.   VA examinations reflect the same and it is noted that at the time of the July 2014 VA examination, no neuroma was even found to be present.   This is no different than the evidence previously submitted.  The Board finds that, as such, no new and material evidence has been presented.  Accordingly, reopening of the claim for service connection for a right foot neuroma is not warranted.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, 5 Vet. App. at 467.


ORDER

Entitlement to service connection for a bilateral foot disorder, to include heel spurs and arthritis is denied.
 
Entitlement to service connection for a left knee disorder, to include consideration as being secondary to a bilateral foot condition is denied.
 
Entitlement to service connection for an upper back condition, to include consideration as being secondary to a bilateral foot condition is denied.
 
Entitlement to service connection for a bilateral ankle condition, to include consideration as being secondary to a bilateral foot condition is denied.
 
New and material evidence having not been received, the request to reopen a claim of service connection for a low back condition is denied. 

New and material evidence having not been received, the request to reopen a claim of service connection for a right foot neuroma is denied.




____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


